Citation Nr: 1543875	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-13 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric condition (other than PTSD) to include dyssomnia not otherwise specified (NOS) and schizophrenia.  

2. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a psychiatric disorder (other than PTSD) to include dyssomnia not otherwise specified (NOS) and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for PTSD and a psychiatric condition (other than PTSD) to include dyssomnia not otherwise specified (NOS) and schizophrenia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for a psychiatric condition (other than PTSD) in the August 1986 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

2.  The evidence received since the last final denial of service connection for PTSD in the November 1998 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1986 rating decision in relation to the Veteran's claim for entitlement to service connection for a psychiatric (other than PTSD) to include dyssomnia not otherwise specified (NOS) and schizophrenia is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Evidence received since the November 1998 rating decision in relation to the Veteran's claim for entitlement to service connection for PTSD is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In light of the favorable decision to grant service connection for the Veteran's claims to reopen below, a discussion of the VA's duties to notify and assist is not necessary.

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Psychiatric condition (other than PTSD)

The Appellant originally filed his claim for service connection for a mental disability, as a "nervous" condition in December 1980; the RO denied his claim in a May 1982 rating decision based on a lack of a nervous disorder diagnosis.  The Veteran essentially submitted a request for reconsideration in a July 14, 1982 statement and later submitted additional evidence.  The denial was confirmed January 1985 and August 1986 rating decisions.  The RO essentially found the record did not show a nexus between service and the condition.  The August 1986 rating decision became final.   

The Veteran filed a new claim of entitlement to service connection for a psychiatric condition (other than PTSD) and the RO denied the claim in a February 2012 rating decision.  The pertinent evidence submitted since the August 1986 decision includes a June 1996 psychosocial assessment which stated that "according to the records" the Veteran developed a nervous condition in 1972 while serving in the military in Vietnam.  The Veteran described the beginning of his symptoms while in the military as "edginess."  Although he sought assistance at the base clinic they did not take him seriously.  The Veteran was diagnosed with schizoaffective disorder, schizophrenia was ruled out and polysubstance dependence.  The private evaluation is new in that it was not previously of record.  Furthermore, it is material as it suggests a link between the Appellant's psychiatric condition and service.  Consequently, the claim for service connection for a psychiatric condition (other than PTSD) is reopened.

PTSD

The Veteran submitted a claim of entitlement for PTSD and it was denied in a November 1992 RO rating decision based on a lack of a PTSD diagnosis.  The decision became final.  
  
The Veteran filed another claim in December 1996 as PTSD, anxiety and nerves.  The RO denied entitlement to a nervous condition to include PTSD in a November 1998 rating decision as the evidence did not support a current diagnosis of PTSD.  The Veteran timely filed a notice of disagreement, however, the appeal was never perfected and the decision became final.

In August 2011 the Veteran submitted a claim for PTSD and a nervous condition and the claim was denied in a February 2012 RO decision.  Since the last final denial, the Veteran has been afforded several VA examinations in February 2012 and October 2013 which did not provide a current diagnosis of PTSD.  However, the October 2013 VA examiner noted a diagnosis of PTSD "by history" in the relevant mental health history section of clinical findings (though it was clarified that the question of whether claimed stressors were related to the Veteran's fear of hostile military or terrorist activity was not supported by the examination) and VA treatment records indicate a diagnosis of PTSD.  See e.g., VA treatment records dated May 1, 2013 and April 16, 2013.  The 2013 VA examination and VA treatment records are new in that they were not previously of record.  Furthermore, they are material as they support the existence of a current PTSD disability.  Consequently, the claim for service connection for PTSD is reopened.


ORDER

The previously denied claim of entitlement to service connection for a psychiatric condition (other than PTSD) is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for PTSD is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

Upon a review of the record, the Board finds further evidentiary development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for a psychiatric condition (other than PTSD) and PTSD.  

In a February 2012 VA PTSD examination, the Veteran was provided a diagnosis of dyssomnia NOS and it was indicated the Veteran did not have a current diagnosis of PTSD that conformed to DSM-IV criteria.  A negative nexus opinion was provided between dyssomnia NOS and service.  Again, in an October 2013 VA PTSD examination it was noted the Veteran did not have did not have a current diagnosis of PTSD that conformed to DSM-IV criteria; however, a diagnosis of PTSD by history was noted.  At this time, the Veteran was provided a different diagnosis of paranoid schizophrenia.  However, it does not appear that a direct service connection opinion was provided regarding schizophrenia.  Further, as noted in the decision above, the Veteran's recent VA treatment records reflect a diagnosis of PTSD.  The Board finds a new VA examination is required to clarify the Veteran's diagnoses and address the etiology of any current psychiatric conditions.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records including those from the San Juan VAMC beyond May 2013.

2.  After any development deemed necessary is completed, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions, and the Veteran's lay statements regarding symptoms in-service.  An explanation for all opinions must be provided. 

The VA examiner is requested to provide a diagnosis of any current psychiatric disorder according to DSM-IV criteria.  Specifically, the VA examiner must comment on the varying diagnoses regarding whether the Veteran has PTSD or not from the VA treatment records and the Veterans diagnosis of PTSD "by history" by the 2013 VA examiner.  The examiner should address and explain the discrepancies with all previous psychiatric symptoms and diagnoses, to include PTSD.

After such findings have been made the VA examiner 

should address the following as relevant:

a)  If the Veteran is diagnosed with PTSD, the examiner should then offer an opinions as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the reported stressors.

b)  If the Veteran is diagnosed with any psychiatric disorder (other than PTSD) to include dyssomnia NOS and schizophrenia, then the examiner should specifically offer an opinion as to whether it is at least as likely as not that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to any injury or illness sustained by the Veteran during his active duty service.  

The supporting rationale for all opinions expressed must be provided.

3.  After the requested VA examination is completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


